Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Eric Overberger on 08/18/2022.
The application has been amended as follows: 
Claim 1, ln. 1 the word “Soil” has been replaced with --A soil--.
Claim 1, lns, 1-2 the phrase “in particular a soil compactor,” has been deleted.
Claims 2-11, 13-19 the word “Soil” has been replaced with --The soil--.
Claim 12, ln. 1 the word “Soil” has been replaced with --A soil--.
Claim 12, lns, 1-2 the phrase “in particular a soil compactor,” has been deleted.
New Claim 20 has been added as follows
--20. (New)  The soil processing machine of claim 12, wherein the soil processing machine comprises a soil compactor.--.

Allowable Subject Matter
Claims 1-20 are allowed.
Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				08/18/2022